DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 02 February 2021 has been received and considered.
Claims 1, 3, 5-7, 9, 11, 13, and 14 are pending.
This Action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urasawa (US 20100071059) in view of Plewnia et al. (US 20060198653).
As per claims 1, 7, and 9, Urasawa discloses a method, medium, and image forming apparatus comprising: an operation unit; one or more memory devices that store: a login application operating on a framework program, the login application authenticating a user (see paragraphs [0072]-[0077] where the authentication processing unit is the login application); and a set of instructions; and one or more processors that execute the set of instructions to: control a UI controller to display an operation screen 
control the UI controller to output a request for logout processing; control the framework program to start up the logout processing based on receiving the request for logout processing; control the UI controller to display a predetermined screen instead of the operation screen on the operation unit; wherein the predetermined screen is displayed to restrict an operation from the operation unit (see paragraphs [0084]-[0085] where the logout processing starts which causes the operational panel control unit to display the screen shown in FIG. 15 which disables use of the operational panel control unit).
Urasawa fails to explicitly disclose the instruction cause the UI controller to display, upon completion of the logout processing, a login screen on the operation unit.
However, Plewnia et al. teaches to control the framework program to output a request for logout processing; control the UI controller to display, upon start-up of the logout processing, a predetermined screen on the operation unit provided on the image forming apparatus; and control the UI controller to display, upon completion of the logout processing, the login screen on the operation unit provided on the image forming apparatus (see paragraphs [0050]-[0051] and paragraph [0197] where the logout instruction causes the disabling of the device and displaying of the login screen).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to display a login screen when the logout processing of the Urasawa system completes.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been so that the user knows the logout is complete and they (or a different user) can log into the device.
As per claims 3 and 11, the modified Urasawa and Plewnia et al. system disclose the predetermined screen is a blank screen (see Urasawa FIG. 15).
Claims 5, 6, 13, and 14  rejected under 35 U.S.C. 103 as being unpatentable over the modified Urasawa and Plewnia et al. system as applied to claims 1 and 7 above, and further in view of Takemura (US 9672386).
As per claims 5, 6, 13, and 14, the modified Urasawa and Plewnia et al. system teaches the restriction of input during various scripts/applications and the disabling of accessible functions (see Urasawa paragraph [0085] and FIG. 11), but fails to explicitly disclose the script/application is for the discarding of authentication information.
However, Takemura teaches restricting input during the discarding of authentication information (see column 3 lines 30-41 where the processor locks operation of input and during the locked operation column 4 lines 24-45 describes erasing authentication information).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to restrict input in the modified Urasawa and Plewnia et al. system during the discarding/destruction of authentication information.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to protect the system from inadvertent input from interfering with secure processes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 9, 11, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to restriction of the display panel during login/logout operations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419